Citation Nr: 1400289	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  07-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected shell fragment wound (SFW) to the right thigh.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected SFW to the right thigh.

3.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected SFW to the right thigh.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 1968.  The Veteran served in Vietnam and is in receipt of multiple accommodations, including the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified at a hearing in August 2009 before the undersigned.  A copy of the transcript has been associated with the claims file. 

In August 2011 and April 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development; it has now been returned to the Board.  The Board finds that the April 2013 remand instructions were substantially complied with.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  This paperless file contains additional relevant documents, including VA treatment records, which have been reviewed in conjunction with this decision. 



FINDINGS OF FACT

1.  A chronic right knee disorder was not present in service; arthritis of the right knee was not manifested in the first post-service year; a current right knee disorder is not otherwise related to service; and a current right knee disorder was not caused or permanently worsened by the service-connected SFW to the right thigh. 

2.  A chronic right hip disorder was not present in service; arthritis of the right hip was not manifested in the first post-service year; a current right hip disorder is not otherwise related to service; and a current right hip disorder was not caused or permanently worsened by the service-connected SFW to the right thigh. 

3.  A chronic low back disorder was not present in service; arthritis of the low back was not manifested in the first post-service year; a current low back disorder is not otherwise related to service; and a current low back disorder was not caused or permanently worsened by the service-connected SFW to the right thigh.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated by active service and is not proximately due to, the result of, or aggravated by service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013). 

2.  Right hip disability was not incurred in or aggravated by active service and is not proximately due to, the result of, or aggravated by service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013). 

3.  Low back disability was not incurred in or aggravated by active service and is not proximately due to, the result of, or aggravated by service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id. 

The Veterans Claims Assistance Act 

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

In this case, the RO provided the Veteran VCAA notice on this matter by a letter dated in July 2006.  With regard to content, the letter reflects compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate the claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence. 

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent the notice letter timely, before the RO initially decided the Veteran's claims.

Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002 & Supp. 2013).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service treatment records and post-service treatment records. 

VA examinations were conducted in September 1970, June 1989, August 2006, March 2009, September 2011, and July 2013 and provided the findings and opinions requested by the Board.  In reviewing the examination reports, the Board finds that they are adequate for the purpose of adjudicating this appeal.

Also of record and considered in connection with the appeal is the transcript of the Veteran's August 2009 Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the hearing the undersigned VLJ noted the basis of the prior determination and noted the elements that were lacking to substantiate the claims for benefits; specifically, the undersigned elicited testimony regarding the history of the claimed right knee, right hip, and low back disorders and also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his current representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either one identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits (specifically, he described the circumstances of his claimed disorder).  Thus, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the appeal based on the current record.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

However, service connection on the basis of continuity of symptomatology is only possible if a claimed disability is among the chronic conditions listed in 38 C.F.R. § 3.309(a), see Walker, supra. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013). 

The Board notes that the regulation pertaining to secondary service connection was amended, effective October 10, 2006, during the pendency of this appeal.  The previous version of 38 C.F.R. § 3.310 is, however, potentially more favorable to the Veteran, and will be applied. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013).

The Board highlights that a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

Background

With regard to his right knee, right hip and low back disabilities, the Veteran asserts that they were a result of injuries in service, or were caused or aggravated by his service-connected SFW to the right thigh. 

The Veteran's service treatment records (STRs) contain no mention of complaints or treatment for a right knee, right hip, or low back condition.  STRs do show that the Veteran was injured in February 1968 by multiple penetrating shrapnel wounds to the posterior aspect of the right thigh while in Vietnam.  None of the STRs refer to involvement of the SFW with the right knee, right hip, or low back.  The Veteran's August 1968 separation examination showed normal clinical evaluation of the spine, musculoskeletal system and lower extremities.

In September 1970, a VA Special Examination for the Veteran's wounds and feet was conducted.  The examiner noted under musculoskeletal system that the Veteran's remaining joints of the upper and lower extremities all had a normal range of motion with no evidence of trouble.  The spine was noted as negative.  The neurological examination showed reflexes were normal, equal, and physiological.

The examiner noted that the Veteran had no specific complaints related to the wound in his right thigh.  The examination of the right thigh showed a well healed vertical 2 1/2 inch scar on the posterior aspect of the middle one-third of the thigh.  The scar was well healed, non-tender, and non-adherent.  There was no associated muscle hernia.  There was no muscle atrophy, neurologic, or arterial injury.  The Veteran's right thigh, by actual measurement was 1/2 inch smaller than the left, though the examiner noted it was difficult to measure accurately to much more than 1/2 inch tolerance.  There was full range of motion in the Veteran's knees and hips.  The examiner noted that he was unable to detect any involvement of the hamstring muscle group on the basis of physical examination.  X-rays of the right thigh revealed a 1 centimeter metallic foreign body embedded in the soft tissues of the posterior and medial aspect of the thigh.  It was noted that the foreign body appeared to be in the subcutaneous portion.  The X-ray showed no other abnormality.

At his June 1989 VA examination, the Veteran reported residual problems from the right thigh shrapnel wounds.  He characterized this more as an aching discomfort which was aggravated by standing or walking for protracted periods of time, especially on hard surfaces.  It was noted that the Veteran was employed by the Postal Service and stated that when he moved a heavy float of mail which required extensive pushing that he noticed this discomfort more acutely.  He also stated that such activity as playing football with his 12 year old son resulted in discomfort in this area.  He stated that the pain was not exquisite in severity but was aggravating.  Also sitting in one position for a protracted period of time resulted in a "going to sleep" of the extremity.  The Veteran also stated that he had noticed when he went hunting especially on rough terrain that he commonly developed muscle cramping in the area of the injury.

The physical examination showed a 2 x 3 centimeter scar on the posterior aspect of the thigh in its middle third.  There was a very substantial loss of underlying soft tissue beneath the scar.  A smaller scar 1 x 1 centimeter lies immediately below the scar described.  There was some adherence of the scar to underlying musculofascial structures.  Pressure on the scar resulted in significant discomfort immediately beneath the area of pressure.  No radiation of pain in the sciatic distribution was noted.  Comparative circumferential measurement of the thighs and of the legs below the knee revealed no disparity.  No hypesthesia was noted and there were excellent pulses in the posterior tibial and dorsal pedal arteries.  The Veteran was able to walk well, stand on his tiptoes, and stand on his heels.  An excellent range of motion was identified in the joints above and below the site of injury.  The examiner noted that the area is the area that normally overlies the edge of a chair or seat upon which the Veteran sits, resulting in pressure on this area in that posture.  

In August 2006, the Veteran underwent a VA examination.  He reported that over the years he had been quite active and was trying to maintain a level of fitness by jogging regularly, but stated that about five years ago he developed pain in his left hip.  He indicated that the pain had altered his gait, and now he was having pain in his right hip, right posterior thigh, and right lumbar area of his back.  He stated that he had seen an orthopedic surgeon who diagnosed bursitis in the right hip and who said that his altered gait was what was causing the discomfort in his back.
After the examination, the impression was pain, right hip, with abduction; and pain lumbar spine, on backward extension, and limitation of movement with attempts at backward extension.  The examiner noted that the Veteran did have good range of motion of the knee, and there did not seem to be any significant effect on strength of the right lower limb.  It was noted that the Veteran did have an uneven gait.  The examiner opined that the back pain and uneven gait was caused by bursitis or degenerative arthritis involving the right hip and was not due to the fragment wound of the right posterior thigh.  The examiner believed it was the hip that was causing the discomfort and change in gait and not the shell fragment wound itself.  The examiner also believed the difficulty with the right hip was what was causing altered gait and pain in the back.  

G.J., M.D., in a September 2006 statement noted that the Veteran was a patient since the 1980s and was injured in Vietnam from shrapnel in his leg.  Dr. G.J. indicated that the Veteran reported that even though he had not been disabled, he had had problems with his leg since the injury.  He also reported significant situational pain and discomfort from his back and hip that he related back to the shrapnel injury, the local muscle debridement and the fact that he fell subsequently, straining his hip and back multiple times during the physical activity required during his tour of duty.  He indicated that these chronic problems with pain in the Veteran's leg and right side were now causing significant impairment and that the chronic leg pain and lateral tract disease could be related to the injuries and surgery in Vietnam.

In an April 2007 statement, Dr. G.J. stated that because of abnormal gait and the chronic favoring of his right leg, the Veteran now had discomfort and pain in his back and left leg.  Dr. G.J. noted that the Veteran was always very active, but that the worsening of his symptoms over the last few years had caused him to be unable to do activities such as exercises that he had been able to do all of his life.  

VA treatment records dated from October 2006 to December 2007 include X-rays of the lumbar spine revealing mild degenerative changes of the lumbar spine.  X-rays of the right hip showed minimal degenerative changes in the right hip.

At a March 2009 VA examination, it was noted that in February 2008, the Veteran underwent removal of two metallic foreign bodies.  The associated operative note described the foreign bodies as lying immediately adjacent to, but not directly involving the neurovascular bundle.  The Veteran reported that since the time of his surgery he has had numbness and also hypersensitivity from the spot of the incision down the dorsum of his posterior thigh and posterior calf to the level of the ankle.  The Veteran stated that as a result of this he has had difficulty orienting placement of his right foot, and has begun to snag his toe and stumble frequently.  Consequently he had been seen in prosthetics and was fitted with a knee brace, a soft knee brace and a cane.  

Examination of the right knee revealed a soft neoprene knee brace in place.  The Veteran was able to fully extend his right leg and swing the right leg through an arc of 110 degrees.  Three repetitions were performed without any increasing limitations due to pain or weakness.

Statements from the Veteran's wife and daughters dated in June 2009 and October 2011 indicate that the Veteran had complained of his right hip, right knee and low back for many years and that the Veteran had limped for many years and currently used a cane for assistance.

At his August 2009 Travel Board hearing, the Veteran testified that while in service he had to carry a heavy rucksack and quite a bit of additional weight.  The Veteran discussed the shrapnel wound injury to his right thigh while in Vietnam.  The Veteran indicated that his right hip, right knee and back have progressively gotten worse over the years.  He testified that while in service he was getting out of a helicopter, and fell on a rock and injured his back.  The Veteran indicated that although he did not seek immediate treatment for his back he had on occasion gone to the medic with complaints of pain, and he would be prescribed Darvocet.  The Veteran believed that his right hip, right knee, and back conditions were a result of his fall from the helicopter, parachuting, and the shell fragment wound he sustained in Vietnam.

With regard to his right knee, in September 2011, the Veteran underwent a VA orthopedic examination.  The examiner reviewed the Veteran's claims file in conjunction with the examination.  The Veteran reported that he was hit by a grenade blast in service and was flung through the air, sustaining a SFW to his right thigh.  He also reported that he was a paratrooper and fell on his rucksack during a jump.  He stated that he had knee pain since his fall.  The examiner diagnosed the Veteran with degenerative joint disease (DJD) of the right knee and a postoperative medial meniscus tear.  The examiner noted that he took into consideration the Veteran's reported history of his injury.  The examiner stated that the lack of documentation of a right knee problem at the Veteran's separation examination was evidence against a finding that he has had ongoing knee problems. Further, the examiner noted that VA examinations in 1970 and 1989 noted normal joints of the right lower extremity with no evidence of effect from the service-connected SFW.  The examiner concluded that there was no evidence of ongoing joint problems caused by the Veteran's service-connected SFW.  The examiner concluded that the DJD was caused by age and occupational stresses.  He noted that the complaints began in recent years after a period of no complaints.  Finally, the examiner explained that the Veteran's DJD was symmetric in areas of his body, which is more indicative of occupational stress as a cause, as opposed to trauma. 

The September 2011 VA examination also addressed his right hip.  He reported that he was a paratrooper and injured his right hip when he fell during a jump and landed on his rucksack.  The examiner diagnosed him with DJD of the right hip.  After stating that he took into consideration the Veteran's history of his injury and reported symptoms, he provided an opinion which is against the claim.  The examiner stated that normal findings at the August 1968 separation examination was evidence against an ongoing hip problem after his in-service injury.  The examiner noted that the Veteran's 1970 and 1989 examinations showed normal joints of the right lower extremity without any impact from the service-connected SFW.  The examiner noted that in 1989, DJD of the right hip was suspected because an X-ray suggested subtle DJD, but that a follow up hip examination was normal.  The examiner concluded that the Veteran's hip problems began around the same time as his back problems, in approximately 2002.  The examiner concluded that the Veteran's DJD of the right hip was caused by occupational stress and aging.  The examiner noted that the area of the SFW was away from the Veteran's hip, and that the Veteran's arthritis was symmetric over areas of his body, which was more suggestive of being caused by occupational stress instead of trauma. 

The September 2011 VA examiner also addressed the Veteran's low back claim.  The Veteran reported that he hurt his back either during his SFW injury or when he fell during a parachute jump.  He reported experiencing back pain since his injury.  He reported that he worked as a mail handler for 30 years after separation from service.  The examiner diagnosed him with DJD of the lumbar spine.  The examiner stated that he took the Veteran's history and reported symptoms into consideration and concluded that the low back disability was not caused by service.  He found that the Veteran's normal spine on separation from service was evidence against an ongoing low back problem.  The examiner noted that the Veteran's 1970 VA examination showed a normal spine.  He noted that the first back complaints of record were in 2002, with more beginning in 2006.  The examiner concluded that the Veteran's low back disability was caused by age and occupational stress, as his complaints started in recent years without earlier complaints in the interim.  For the same reasons, the examiner concluded that the Veteran's service-connected SFW injury was noncontributory. Lastly, the examiner noted that the Veteran's DJD was symmetrical in areas of his body, which was more indicative of occupational stress as a cause instead of trauma.

The August 2006 and September 2011 VA examiners did not address the aggravation aspect of the Veteran's secondary service connection claims.  Specifically, they did not address whether his service-connected SFW to the right thigh aggravated any of the claimed conditions.  The Board remanded the claims in April 2013 to the RO for an addendum opinion concerning whether the Veteran's right knee disability, right hip disability, and/or low back disability began during active service, or was related to any incident during active service, manifested to a compensable degree within one year of active service, or was caused or aggravated by his service-connected SFW to the right thigh.

In July 2013, an opinion was received from the VA examiner who performed the September 2011 examination.  The medical opinion noted that the Veteran's claimed disabilities of the right knee, right hip and low back were less likely than not incurred in or caused by the claimed in-service injury of the SFW to the right thigh or sustained from a fall during a parachute jump.  The examiner noted that review of the evidentiary record revealed no complaints of or treatment for the claimed right knee, right hip, or low back conditions either while on active military duty, or within one year after separation from service.  The medical examiner opined that it was more likely than not that the Veteran's right knee, right hip, and low back conditions were related to age-related problems and that his service-connected SFW of the right thigh did not aggravate his present day right knee, right hip, or low back disabilities.  In support of his opinion concerning the SFW injury, the examiner explained that for the SFW to have caused or aggravated the disorders at issue, the SFW injury would have had to involve the joints directly, or have led to neuromuscular deficits which in turn led to effects on joint range of motion or altered gait.  The examiner found that neither condition was supported by the evidence.

Analysis

Turning first to service connection on a primary basis.  The Veteran indicated that he had pain in his back and leg due to parachuting and falling on a rock while leaving a helicopter.  The Veteran is presumed to have injured his right hip, right knee and low back in service.  Pursuant to 38 U.S.C.A. § 1154(b).  See Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012) (holding that the 38 U.S.C.A. § 1154(b) presumption applies not just to whether an injury occurred, but also to whether a disability resulted).  Notably, however, when examined for discharge, the Veteran made no complaints referable to the right hip, right knee and low back.  Nor were any abnormal findings made when those joints were examined, although his SFW residuals were addressed.

In short, although injury to the right knee, right hip and low back occurred, and disability resulted at the time, by service discharge, no evidence of any disability was present.  The service discharge examination is evidence that a disorder affecting the back, hip, or knee (while presumed present at some point in service) was not present at service discharge.  

In addition, there is no post-service evidence of a right hip, right knee, or low back disorder until decades after service.  The post-service treatment records currently show the Veteran has right hip, right knee, and low back pain and arthritis, but only from 2002.  The Veteran's low back, and lower extremities were examined in September 1970 and June 1989, but no back, hip, or knee problems were identified.  The Board finds that the post-serivce evidence does not establish that any right knee, right hip or low back disability the Veteran had in service persisted in the years since service.

The evidence in support of the claim consists of statements from Dr. G.J. dated September 2006 and April 2007, who concluded, without rationale, that the Veteran's current right hip, right knee, and low back disabilities were related to injuries sustained in service and to his SFW to the right thigh.  

The Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Yoyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, when evaluating the ultimate merits of this claim, the Board ascribes the greatest probative value to the medical opinions provided by the September 2011 VA examiners (concerning direct service connection) and the July 2013 VA examiner concerning secondary service connection as well as primary.  The examiners reviewed the Veteran's medical records and provided a clear rationale for their conclusions.  The Board finds that their rationales are supported by the service discharge examination and post-service records which first show any evidence of right hip, right knee, or low back disorders decades after service, despite post-service examinations which included examinations of the back and right leg.  Although Dr. G.J. in September 2006 and April 2007 concluded that the Veteran's current disorders of the right hip, right knee and low back were related to service and to his SFW to the right thigh, he did not further elaborate on his conclusion.  He did not acknowledge the absence of further right hip, right knee, or low back complaints for decades after service.  The September 2011 and July 2013 VA physicians noted that examination at discharge, and for many years after were negative for complaints or findings regarding the right hip, right knee, or low back.  

The Board notes that the Veteran at times contends that his right hip, right knee and low back disorders had a gradual onset, and at other times has indicated that his right leg has bothered him continuously since service.  The Board notes that he could be referring to his SFW to the right thigh, when he says that the leg bothered him continuously since service.  To the extent he instead means his knee and hip, his testimony is undermined by the absence of any reference to a right hip, right knee, or low back disorder in the post-service record until decades after service.  The Board finds his account of continuity for the right hip, right knee and low back to lack credibility.

In any event, the Board points out that although arthritis is a "chronic" disability for which 38 C.F.R. § 3.303(b) allows the possibility of service connection through the establishment of continuity of symptoms, a diagnosis of arthritis was not established in service, and no opinion on file even remotely suggests that arthritis was present in service or until decades after service.  Consequently, the Board finds that even were the Veteran's account of symptoms since service credible; they would not provide a basis to establish service connection.

To the extent that the Veteran himself, as well as his wife and daughters, have related his current disorders of the right hip, right knee, and low back to service, the Board observes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, a contention that the Veteran's disorders of the right hip, right knee, and low back are related to service is an etiological question as to an internal disease process, unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  In other words, the Board finds that the Veteran and his wife and daughters are not competent to address the etiology of the right hip, right knee, and low back disorders because the disorders involve non-observable processes and are within the realm of medical science.  Lacking the ability to observe the current underlying pathologic process in his right hip, right knee, and low back, the Veteran, his wife, and daughters lack the competence to identify the origin of the process, including any which may have occurred following service or may be the result of a service-connected disability.

In any event, even if the Veteran, his wife, or his daughters were competent to offer an opinion as to etiology, the probative value of their opinions are outweighed by those of the VA examiners, each of whom clearly has more education, training, and experience than the Veteran or his family members in evaluating medical disorders and their etiology.

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's current right hip, right knee, and low back disorders did not originate in service or until decades thereafter, and are not otherwise etiologically related to service.

Turning to service connection on a secondary basis, as noted above, Dr. G.J. has offered opinions in September 2006 and April 2007 which noted the Veteran's report of his shrapnel injury and how the Veteran believed that this injury caused his right hip, right knee, and low back disorders.  Dr. G.J. gave no rationale for the secondary service connection conclusion and did not mention or show cognizance of the medical records documenting the first evidence of those disorders.  The July 2013 VA examiner concluded that the Veteran's SFW to the right thigh neither caused nor aggravated the right hip, right knee, or low back disorders.  His opinion was based on the medical records on file; and included a review of Dr. G.J.'s opinions.  The Board assigns greater probative value to the July 2013 examiner's opinion, particularly given his access to records documenting the progression of the disorders, and his offering of a rationale in support of the opinion.

The Board again notes that while the Veteran, his wife, and daughters may be competent to report his right hip, right knee and low back symptoms they are not competent under the facts of this case to offer an opinion as to etiology, including whether his SFW to the right thigh caused or aggravated the right hip, right knee, or low back disorders.

In short, the evidence as a whole shows that the Veteran's current right hip, right knee and low back disorders were not incurred in active service and are not proximately due to, the result of, or aggravated by the service-connected SFW to the right thigh. 

Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right hip, right knee and low back disorders, to include as due to service-connected SFW to the right thigh.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claims must be denied.



ORDER

Entitlement to service connection for a right knee disorder, to include as due to service-connected SFW to the right thigh is denied.

Entitlement to service connection for a right hip disorder, to include as due to service-connected SFW to the right thigh is denied.

Entitlement to service connection for a low back disorder, to include as due to service-connected SFW to the right thigh is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


